Title: From George Washington to Brigadier General Caesar Rodney, 5 September 1777
From: Washington, George
To: Rodney, Caesar



Sir
Head Quarters Wilmington [Del.] 5th Sepr 1777

Your’s of yesterday reached me last Night. I hope as the Enemy have moved further towards the Head of Elk that the New Castle Militia will find an Opportunity of joining you with safety. I last night sent an Express to Colo. Richardson of the 5th Maryland Battalion to march up from Lewis Town & join you, but as there is a possibility that the Letter may have miscarried, I enclose you a Duplicate, which I beg you will be kind enough to forward to him. For the present you can do no more than keep scouts and Patroles towards the Enemy to watch their motions, but as soon as you are joined by more force from this State, by the Militia of the Eastern Shore of Maryland and by Richardson’s Battalion, I would have you move as near the Enemy as you can with safety, that you may, if they move on towards Philadelphia, get between them

& their Shipping and cut off their Communication with them or at least render it difficult. You will endeavour to check any parties that the Enemy may send out to collect Horses, Cattle or Forage; and give me intelligence of any Occurrences that may come to your Knowledge. I am Sir Your most obt servt

G.W.


P.S. The light Horseman who brought your letter informs me that the Enemy’s Shipping all fell down from Cecil Court House last Tuesday and were out of Sight, be pleased to inform me whether this be true, and if it is, endeavour to find out how low they have fallen down. If you advance towards the Enemy always keep your Baggage well in your Rear that you may not be incumbered by it.

